United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0424
Issued: August 22, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On December 16, 2016 appellant, through counsel, filed a timely appeal from August 16,
2016 merit and November 10, 2016 nonmerit decisions of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish a traumatic
injury in the performance of duty on August 31, 2015 as alleged; and (2) whether OWCP
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

properly denied appellant’s request for reconsideration of the merits of his claim pursuant to
5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 31, 2015 appellant, then a 55-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that on March 13, 2015 his “right side gave out (leg and hand)” and
he scraped his right knee and right side of his face. He stopped work on March 14, 2015 and
returned on June 15, 2015.3
Appellant underwent a head computerized tomography (CT) scan by Dr. William I.
Babchuk, a Board-certified diagnostic radiologist, who indicated in a March 13, 2015 report that
the “patient fell.” He reported that the CT scan was negative. On an x-ray scan of appellant’s
right knee, Dr. Babchuk noted a negative right knee study with no dislocation, fracture, or
degenerative changes.
Appellant provided examination and work status notes dated March 13 and 16, 2015 from
a nurse practitioner, who related that appellant had a slip and fall on March 6, 2015 provided
examination findings, and diagnosed neck strain. The nurse practitioner recommended that
appellant return to work on March 18, 2015 with restrictions of no lifting or carrying more than
20 pounds.
By letter dated September 30, 2015, OWCP advised appellant that the evidence of record
was insufficient to establish his claim. It requested that he respond to the attached questionnaire
in order to substantiate that the March 13, 2015 incident occurred as alleged and provide medical
evidence to establish a diagnosed condition causally related to the alleged incident. Appellant
was afforded 30 days to submit this evidence.
Dr. Khaled Hammoud, Board-certified in psychiatry and neurology, treated appellant and
in reports dated April 24 to May 15, 2015, indicated that he last examined appellant for
complaints of neck pain and right-sided weakness resulting from a fall in January 2015. He
related that a magnetic resonance imaging (MRI) scan showed cervical myelopathy, a large disc
herniation at the C4-5 level with compression of the spinal cord, and large disc bulges at C3-4
and C4-5. Dr. Hammoud noted that appellant currently complained of worsening right-sided
weakness and increased trouble walking. He reviewed appellant’s history and conducted an
examination. Dr. Hammoud reported sensory examination of decreased palpation and light
touch in right upper and lower extremities. He diagnosed cervical myelopathy evident on MRI
scan of the cervical spine resulting in worsening right-sided weakness and severe cervicogenic
headache. Dr. Hammoud recommended cervical decompression surgery. On May 28, 2015
appellant underwent cervical surgery.

3

Appellant has a previously accepted traumatic injury claim under OWCP File No. xxxxxx523 due to a
January 10, 2015 employment injury. The case was accepted for head and right arm contusion. Appellant was
currently receiving medical treatment and physical therapy for the accepted claim at the time of the alleged
March 13, 2015 employment incident. He provided physical therapy treatment notes dated February 25 to
March 13, 2015.

2

Appellant underwent a cervical spine MRI scan by Dr. Steven Marchioni, a Boardcertified diagnostic radiologist, who noted in a June 10, 2015 report that appellant had anterior
plate and screw fixation of C3 through C6. Dr. Marchioni reported no fragmentation of
hardware, fracture, or bone destruction. He indicated that the scan showed satisfactory
postoperative findings.
In a July 8, 2015 cervical spine MRI scan, Dr. David R. Martin, a Board-certified
diagnostic radiologist, related that he compared appellant’s scan to the June 10, 2015 scan and
noted slight ventral subluxation of C6 on C7 and slight loss of height of the disc space at C6-7.
He reported no prevertebral soft tissue swelling and no fracture. Dr. Martin diagnosed a grade 1
degenerative subluxation of C6 ventral on C7.
Dr. Hammoud continued to treat appellant and in an August 14, 2015 report related that
appellant no longer had right-sided weakness or abnormal gait following cervical spine surgery.
He reviewed appellant’s history and reported motor examination of 5/5 in the bilateral upper and
lower extremities. Dr. Hammoud indicated that sensory examination showed decreased to
palpation and light touch in the right upper and lower extremities and slightly reduced vibration
sensation over the right side of the forehead. He diagnosed cervical myelopathy evident on MRI
scan with complete resolution of right-sided weakness after cervical decompression surgery.
In an August 19, 2015 cervical spine MRI scan, Dr. Martin reported that the height of the
vertebral bodies, the alignment of the cervical spine, the mineralization, and the atlantoaxial
relationship appeared normal.
OWCP denied appellant’s claim by decision dated November 5, 2015 finding that the
evidence of record was insufficient to establish that the March 13, 2015 incident occurred as
alleged. It further determined that the medical evidence submitted was insufficient to establish a
diagnosed condition causally related to the employment incident.
On December 7, 2015 appellant requested a hearing before an OWCP hearing
representative.
Appellant provided a November 18, 2015 cervical spine MRI scan by Dr. Martin who
noted “no adverse change” when compared to the August 19, 2015 MRI scan.
In a December 1, 2015 report, Dr. Mario P. Brkaric, a Board-certified orthopedic
surgeon, indicated that appellant was evaluated for a cervical spine problem. He noted that an xray scan showed good position of appellant’s cervical fusion surgery. Dr. Brkaric related that
appellant was back to work full time.
On July 11, 2016 a hearing was held. Appellant related that on March 13, 2015 he was
delivering mail on a walking route when his leg suddenly gave out and he fell down, scraping his
face and knee. He explained that he did not trip or slip on anything, but his knee just suddenly
gave out causing him to fall on the right side of his body. Appellant noted that he currently had a
claim for an accepted January 10, 2015 employment injury and explained that the January 10,
2015 injury did not involve any problems with his right leg or right lower extremity. He
described the medical treatment he had received, including the cervical and upper spine surgery
in May 2015. Appellant asserted that his physicians, Dr. Hammoud and Dr. Brkaric, had
3

attributed his neck condition to the fall. He further explained that he delayed filing a claim
because the employing establishment was in the midst of changing postmasters.
By decision dated August 16, 2016, an OWCP hearing representative affirmed the
November 5, 2015 decision. He determined that the evidence of record was insufficient to
establish that appellant sustained a work-related injury on March 13, 2015. The hearing
representative noted that appellant had delayed filing his claim and had not submitted any
evidence to factually corroborate that the March 13, 2015 incident occurred as alleged.
On November 1, 2016 OWCP received appellant’s request, through counsel, for
reconsideration in a letter dated October 31, 2016. He noted that he was submitting an
October 23, 2016 medical note by Dr. Hammoud. Counsel asserted that OWCP should vacate its
decision based on the new evidence.
In a handwritten note dated October 23, 2016, Dr. Hammoud related that appellant
reported slipping on ice and falling backwards in January 2015 and “sustaining another fall
shortly afterwards.” He noted appellant’s complaints of right-sided weakness and neck pain.
Dr. Hammoud reported examination findings of mild weakness in the right upper and lower
extremities and leaning to the right side while ambulating. He indicated that a cervical spine
MRI scan showed a large disc bulge from C3 through C5 and cord compression signal.
Dr. Hammoud diagnosed cervical myelopathy. He signed a paragraph, which stated: “the facts
of injury are the direct and proximate cause of the diagnosis that I cited above … there may be
other causes for this medical problem, but one of the causes is clearly the activities of work
described.”
By decision dated November 10, 2016, OWCP denied appellant’s November 1, 2016
reconsideration request. It found that the new medical evidence was irrelevant or immaterial to
the issue of fact of injury.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence,5 including that he or she is an “employee” within the meaning of FECA6 and that a
claim was filed within the applicable time limitation.7 An employee must also establish that he
or she sustained an injury in the performance of duty and that any specific condition or disability
for work for which he or she claims compensation is causally related to that employment injury.8

4

Supra note 2.

5

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

See M.H., 59 ECAB 461 (2008); Emiliana de Guzman (Mother of Elpedio Mercardo), 4 ECAB 357, 359 (1951).

7

R.C., 59 ECAB 42 (2008); Kathryn A. O’Donnell, 7 ECAB 227, 231 (1954).

8

G.T., 59 ECAB 447 (2008); M.M., Docket No. 08-1510 (issued November 25, 2010).

4

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.9
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.10 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.11
The employee has the burden of proof to establish the occurrence of an injury at the time,
place, and in the manner alleged, by a preponderance of the reliable, probative, and substantial
evidence. An injury does not have to be confirmed by eyewitnesses in order to establish the fact
that an employee sustained an injury in the performance of duty, as alleged, but the employee’s
statements must be consistent with the surrounding facts and circumstances and his or her
subsequent course of action.12 An employee has not met his or her burden of proof establishing
the occurrence of an injury when there are such inconsistencies in the evidence as to cast serious
doubt upon the validity of the claim. Such circumstances as late notification of injury, lack of
confirmation of injury, continuing to work without apparent difficulty following the alleged
injury, and failure to obtain medical treatment may, if otherwise unexplained, cast sufficient
doubt on an employee’s statement in determining whether a prima facie case has been
established. An employee’s statement alleging that an injury occurred at a given time and in a
given manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.13
ANALYSIS -- ISSUE 1
Appellant alleged that on March 13, 2015 he injured his neck and scraped the right side
of his body when he fell down while delivering mail at work. OWCP denied his claim, finding
that the evidence of record was insufficient to establish that the March 13, 2015 incident
occurred as alleged. OWCP further found that the evidence of record failed to establish a
diagnosed condition causally related to the alleged incident. The Board finds that appellant has
failed to meet his burden of proof to establish that he sustained a traumatic injury on
March 13, 2015.
In his Form CA-1, appellant reported that his “(right) side gave out (leg and hand)” and
he scraped his right knee and right side of his face. During the July 11, 2016 hearing, he further
testified that he did not trip or slip while delivering mail on his walking route, but his knee

9

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

10

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

11

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

12

Joseph H. Surgener, 42 ECAB 541, 547 (1991); Gene A. McCracken, Docket No. 93-2227 (issued
March 9, 1995).
13

D.B., 58 ECAB 529 (2007).

5

suddenly gave out, causing him to fall down on his right knee and scrape the right side of his
face.
The Board finds that there is no detailed account of the alleged injury sufficient to
establish that the incident occurred in the manner alleged.14 In its September 30, 2015
development letter, OWCP advised appellant of the deficiencies of his claim and requested
additional evidence to establish a traumatic injury on March 13, 2015. It specifically requested
that appellant respond to a questionnaire in order to establish the factual element of his claim.
Appellant did not respond to the questionnaire, nor did he provide any supplemental statement or
detailed information surrounding the alleged March 13, 2015 incident. The Board finds that
appellant’s vague description does not provide adequate detail to establish that the March 13,
2015 employment incident occurred as alleged and caused a work-related injury.15
The Board further finds that the contemporaneous medical evidence of record fails to
establish fact of injury. Appellant submitted examination notes and work status notes dated
March 13 and 16, 2015 with illegible signatures, which indicated that appellant had a “slip and
fall” and noted a date of injury of March 6, 2015. The Board notes that these medical reports
provide a different history of injury that appellant’s right side suddenly gave out on
March 13, 2015.16
Dr. Hammoud further noted in various reports that appellant began to experience
symptoms after a fall in January 2015. As these reports attributed appellant’s symptoms to a
January 2015 fall, and not the alleged March 13, 2015 employment incident, they are insufficient
to establish fact of injury. Dr. Hammoud’s report failed to provide a sufficient explanation as to
the mechanism of injury pertaining to this traumatic injury claim, namely, how walking would
have caused appellant’s leg to give out resulting in an injury.17 He provided no specific details
describing the incident of March 13, 2015, which could have caused appellant’s alleged injury.

14

See S.R., Docket No. 15-1274 (issued August 25, 2015); M.B., Docket No. 11-1785 (issued February 15, 2012);
Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).
15

See Paul Foster, 56 ECAB 1943 (2004); Betty J. Smith, 54 ECAB 174 (2002); 5 U.S.C. § 8101(5).

16

James Mack, 43 ECAB 321 (1991). The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis manifested, and the
medical rationale expressed in support of the physician’s opinion.
17

L.S., Docket No. 16-0036 (issued May 23, 2016). See also L.R., Docket No. 16-736 (September 2, 2016)
wherein the Board found that appellant’s treating physician had described the mechanism of injury due to walking.
He explained that hard surfaces impact forces to the medial and lateral joint compartments to the knee that incites
the inflammatory response, and results in synovitis of the knee. This resulting synovitis is the basis of the
inflammatory response and it produced microscopic cartilaginous wear debris; thinning of the medial and lateral
compartment articular cartilage. This cartilaginous wear debris produces the stimulus to the inflammatory response
that, while metabolizing the debris also damages the cartilage of the femoral condyles, producing the current
fragmentation and fissuring of the patellar cartilage damage.

6

The various CT and MRI scan reports and Dr. Brkaric’s reports are also insufficient to
establish fact of injury as none of the medical reports mention or provide any description of the
alleged March 13, 2015 employment incident.18
Neither appellant, nor any of the medical providers who treated him, provided a
consistent, detailed history of injury describing the time, place, and manner in which the alleged
March 13, 2015 injury occurred.19 Accordingly, the evidence of record is insufficient to
establish that the incident occurred as alleged.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.606 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.20 OWCP regulations provide that it may review
an award for or against compensation at any time on its own motion or upon application. The
employee shall exercise his right through a request to the district office.21
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.22
A request for reconsideration must also be received by OWCP within one year of the date
of OWCP’s decision for which review is sought.23 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.24 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.25
18

See T.C., Docket No. 17-353 (issued March 22, 2017).

19

Supra note 13.

20

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).
21

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
22

20 C.F.R. § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
23

20 C.F.R. § 10.607(a).

24

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

25

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

7

ANALYSIS -- ISSUE 2
By decisions dated November 5, 2015 and August 16, 2016, OWCP denied appellant’s
traumatic injury claim, finding that the evidence of record did not establish fact of injury. On
November 1, 2016 it received appellant’s request for reconsideration. OWCP denied further
merit review in a decision dated November 10, 2016, finding that the evidence submitted on
reconsideration neither raised a substantive legal question, nor constituted relevant and pertinent
new evidence sufficient to warrant merit review.
The Board finds that appellant did not submit any evidence along with his request for
reconsideration to show that OWCP erroneously applied or interpreted a specific point of law.
Along with his reconsideration request, appellant submitted an October 23, 2015 report
by Dr. Hammoud who related that appellant had two falls, provided physical examination
findings, and offered an affirmative opinion on causal relationship. This medical report,
however, is not relevant and pertinent to the issue in this case and is insufficient to require
OWCP to reopen his claim for consideration of the merits.26 Because Dr. Hammoud failed to
address the specific issue of describing the time, place, and manner in which the alleged
March 13, 2015 injury occurred, his report is irrelevant and does not constitute a basis for
reopening a case.27
The Board further finds that appellant did not submit any evidence along with his request
for reconsideration to show that OWCP erroneously applied or interpreted a specific point of
law, or advance a relevant legal argument not previously considered by OWCP. Because
appellant did not meet any of the necessary requirements under 20 C.F.R. § 10.606(b)(3), he is
not entitled to further merit review. Therefore, OWCP properly denied his request for
reconsideration of the merits of his claim under 5 U.S.C. § 8128.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a traumatic
injury in the performance of duty on March 13, 2015 as alleged. The Board further finds that
OWCP properly denied appellant’s request for reconsideration of the merits of his claim
pursuant to 5 U.S.C. § 8128(a).

26

See James W. Scott, 55 ECAB 606 (2004).

27

See Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

8

ORDER
IT IS HEREBY ORDERED THAT the November 10 and August 16, 2016 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: August 22, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

